TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2015



                                      NO. 03-15-00437-CV


                                   Dorena Harrison, Appellant

                                                 v.

                                    Lance Haverda, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that appellant has not prosecuted her appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.